Citation Nr: 1114872	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-45 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

On the VA Form 9, Substantive Appeal, the Veteran specifically limited his to include entitlement to service connection for bilateral hearing loss.  Thus, entitlement to service connection for tinnitus and entitlement to service connection for fracture of the left foot with subluxation of the fifth digit have not been perfected and are not before the Board pursuant to 38 C.F.R. § 20.202.  Also see 38 C.F.R. § 20.200 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss is due to his active service.  The Veteran underwent a VA examination in November 2008 after which the examiner diagnosed right ear normal to severe sensorineural hearing loss and left ear normal to moderately severe sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is not the result of his military noise exposure because his separation examination revealed the presence of normal hearing.

The examiner's opinion fails to consider that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new medical examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of the bilateral hearing disability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is advised that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. 

Based on the examination and review of the record, the examiner should answer the following question:  

Is it at least as likely as not that the current bilateral hearing loss disorder had its onset in service? 

The examination report should include the complete rationale for all opinions expressed.  

2.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


